Beady, J.—[Dissenting.]
The facts and circumstances established by the evidence, seem to have warranted the conviction of the appellant of the crime of which he was charged, showing as they did, beyond reasonable doubt, the existence of premeditation and deliberation. For the purposes of this appeal, it is not necessary, however, to go into the details of the charge and proof; a general statement will suffice.'
It appeared that during the absence of the husband of Mrs. Williams, the appellant had established-intimate relations with her, which, by the husband’s return to his wife, were interrupted, to the great displeasure of the appellant, who exhibited his anger and resentment on different occasions. On the night when he shot the deceased, he was .in the apartment occupied by Mrs. Williams and her husband, and was excited and violent in his conduct there, and left only’when they announced their intention to retire for the night. He did not go out of the house, however, but went into the hallway from which they entered their bed-room, and stood there about forty-seven feet from the door of the bed-room. The killing took place at that door, and the husband was present, therefore, when it was done, and was called as a witness upon the trial. His statement of the occurrence was substantially, that his right side was exposed to the appellant whilst he was bending over in order to put the key in the lock, and that his wife stood facing the appellant when the first shot was fired. He heard the shot, and turning his head in the direction of it, saw the flash from the second *431shot, and then discovered that the appellant had advanced to a point not more than fifteen or seventeen feet away from himself and his wife. The ball from the second shot passed over his head and buried itself in the sill of the door. At the time the second shot was fired, he had opened the door, and was endeavoring to drag his wife into the room, when the third shot was fired, and the bullet which was projected by it, entered her left breast, passing through her heart and producing death instantly. His conviction was that' the appellant fired the last shot at Mrs. Williams, and doubtless to test the accuracy of the statement of the witness in this respect, and to assail the charge made by the indictment, the counsel for the appellant was desirous of establishing the fact that the shot was designed for Mr. Williams, the witness, and not for his wife, and therefore asked the following question : “ Have you any other reason for saying to the jury that the last shot was fired at your wife, except that you got a little out of the way?” And he replied : “Ho reason, more than he had threatened to kill her, and that was his only opportunity.” This answer, on the application of the appellant’s counsel, was stricken out, and the witness was then asked whether he had heard the appellant make any threat against his wife, both by the counsel for the appellant and by the court; and he said in answer : “ Ho, sir, not in my presence.” And then, in response to a motion that all the witness had said about threats should be stricken out, it was stricken out, apparently for the second time.
The counsel for the appellant persisted, it would seem, not satisfied to allow the matter to rest as it then appeared upon the record,, and asked the further question, “ How, sir, can you give to this jury any reason why they fired at you ? I ask of your own knowledge, can you give any reason,-aside from the fact that you had stepped one side, for telling us that he fired that last shot at your wife—yes or no ? ” To which the answer was made, “ The only reason I could give is that he has threatened to take the life, and that was his only opportunity, and he fired at her.” Whereupon the counsel moved to strike out that answer. But the court allowed it to remain, notwithstanding the district attorney was willing it should be stricken out, and the counsel for the appellant thereupon excepted.
*432The witness was immediately asked, after this incident, if he had ever heard the appellant make any such threat. To which he answered, “ Not in my presence.” The counsel for the appellant then renewed his motion to strike out the answer ■ as to the threat. The application was, however, denied, and an exception duly taken.
When a witness is asked generally to give his reasons for any circumstance which he relates, or any fact which he states, or any conclusion which he draws, however illogical the answer may be, and, indeed, whatever may be its character, it must be accepted and all its consequences assumed. But the question asked the witness was not in that form. He was not asked to give the reason of his own knowledge for telling the court and jury that the last shot was fired at Mrs. Williams, but whether lie could give a reason, and to answer yes or no. And this question was regarded by the court, it seems, as one calling for a statement of his reason. His answer was not the one called for, nevertheless. He was asked to state whether he could give a reason, but ndt for the reason, and yet he proceeded to give one which was not predicated of anything within his own knowledge but upon information given, on the truth of which he believed. This was entirely outside of the question, and his answer, considered abstractly with reference to his knowledge, was substantially that he could give no reason. If he were allowed to state his reason under the question, the answer should have been based upon knowledge—not belief, or rejected. Ás given, it related to a very important element in the case, namely, premeditation and deliberation, the presence of which was necessary to establish the crime of murder in the first degree, and one which the learned Recorder in his charge did not fail to consider and descant upon. The effect of the last ruling, it must be observed, was to restore the statement of the witness as to threats against the life of his wife which had been previously stricken out, and to leave it for the consideration of the jury. It is impossible to avoid this conclusion, inasmuch as the reason given was, that the appellant had threatened to take her life and therefore shot at her. In other words, the witness was allowed to say, “ I know the appellant shot at my wife, because he threatened to kill her, and this was his oppor*433tunity,” and this although he did not know that such a threat had been made. It is equally impossible to say that this had no effect upon the jury, or that it was immaterial. It certainly was not a technical error. Indeed, it was one upon a very important subject, bearing, as it did, upon the question of premeditation and deliberation. The statement by the witness was one in addition to those of other witnesses of a similar import,who had heard the threats expressed, and gave, therefore, corroboration to what they said on that subject.
If this court was entirely satisfied that the effect of the ruling considered could by no possibility be injurious to the rights of the prisoner, it would not hesitate to disregard the exception, for the reason that that result would bring it within the adjudicated cases. But it is impossible to say it did him no injury. And it becomes necessary, therefore, to order a new trial, which is done reluctantly, for, as already stated, the evidence seems to have fully warranted the conviction bf the appellant.
Judgment affirmed.